MEMORANDUM *
Petitioner Eugenio Fernandez-Perez petitions for review of a final order of the *657Board of Immigration Appeals (“BIA”) insofar as it denied his request for deferral of removal under the Convention Against Torture (“CAT”). He does not ask us to review the portions of the order that denied his applications for asylum and withholding of removal on the basis of his conviction of conspiracy to possess cocaine for distribution.
The BIA did not err in holding that Petitioner failed to prove entitlement to CAT relief. Petitioner has been away from Cuba for about 40 years and has had no significant involvement in anti-Castro activities for more than a decade. In the circumstances, a different result is not compelled. Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir.2003).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.